Citation Nr: 0819860	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-08 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran had verified active duty for training from March 
10, 1983, to June 16, 1983, in the Army Reserves.  He also 
had subsequent periods of unverified active duty for 
training, including from June 1, 1984, to June 17, 1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which determined the veteran had not submitted new 
and material evidence to reopen his previously denied claims 
for service connection for back and neck conditions.  

In January 2008, the Board granted the veteran's petition and 
reopened these claims after finding that new and material 
evidence had been submitted.  Rather than immediately 
readjudicating these claims on the underlying merits, 
however, the Board remanded this case for further development 
- including to obtain a medical nexus opinion to determine 
whether these disorders are related to injuries the veteran 
sustained while on active duty for training.  

But for the reasons discussed below, the Board finds that the 
medical nexus opinion obtained pursuant to that request does 
not comply with the Board's remand directives.  So the Board 
is again remanding this case to the RO via the 
Appeals Management Center (AMC).


REMAND

The veteran claims he has back and neck disorders as a result 
of two injuries he sustained while on active duty for 
training (ACDUTRA).  The record contains conflicting medical 
opinions concerning the etiology of his back and neck 
disorders, with one medical opinion supporting his claims and 
two medical opinions against his claims.  However, the two 
unfavorable medical opinions appear to be based on an 
inaccurate review of the claims file, thereby significantly 
limiting their probative value.  Therefore, the Board finds 
that another medical opinion is needed before it can fairly 
adjudicate the claims.

Since there has been some confusion concerning the medical 
history of the veteran's back and neck disorders, as 
reflected in the most recent VA medical opinions, the Board 
will provide a summary of the pertinent facts to assist the 
examiner with his or her own independent review of the claims 
file.

The veteran's service medical records show that his spine was 
normal at the time of his enlistment examination in December 
1982.  While on active duty for training, however, he 
sustained two separate back injuries which resulted in 
treatment for back and neck pain.  The first injury is noted 
in a June 1983 entry, which documents his two-month history 
of low back pain after falling down.  However, no significant 
findings were shown on physical examination.  The diagnostic 
assessment was functional stress.

The second injury occurred in June 1984 when the veteran was 
riding an M-113 (military track vehicle) when it hit a bump 
and threw him against the rear of the track.  He initially 
reported low back pain and was diagnosed as having a 
contusion of the lumbar spine.  He was placed on light duty 
for one week, with no running, heavy lifting, or heavy 
bending.  On the day his profile expired, a physical 
examination showed that he was still experiencing some 
tenderness and paravertebral muscle spasm of the lumbar spine 
at L3-4-5.  The assessment was noted to be the "same."  In 
August 1984, several months after that accident, he was 
treated for complaints of constant neck pain since that 
accident.  He also said his back still hurt.  But the only 
significant finding on physical examination was positive 
straight leg raising in the supine position.  The diagnostic 
impression was status post back trauma with no significant 
overlay.  

Post-service records show the veteran began receiving ongoing 
treatment for back pain in September 1988 and for neck pain 
in 1991, which he has consistently attributed to the injuries 
he sustained in service.  His VA outpatient treatment records 
show he was initially seen in September 1988 for right leg 
and back pain.  


The report refers to prior surgery on the right thigh to 
remove bone chips, which is unrelated to the claims on 
appeal, but also notes his history of a back injury.  
Thereafter, numerous VA outpatient treatment records dated in 
1991 and 1992 note his complaints of low back and neck pain 
since injuries he sustained while on active duty for training 
in 1983.  X-rays of the lumbar and cervical segments of his 
spine were negative.  The diagnoses included low back pain 
and cervical strain.  

Private medical records also show continued treatment for low 
back and neck pain since the veteran's injuries in service.  
For example, a February 2004 record from Semmes-Murphey 
Neurologic & Spine Institute indicates he has been disabled 
due to a long history of back and neck pain since an injury 
he sustained while serving in the National Guard.  In March 
2004, he had a right-sided hemilaminectomy, mesofacetectomy, 
foraminotomy, and microdiskectomy for a lumbar disc 
herniation at the L5-S1 level. 

Although these records show the veteran has consistently 
attributed his low back and neck disorders to his injuries in 
service, none of these records includes an independent 
medical opinion relating these disorders to his service.  
Thus, although probative, they are insufficient to grant his 
claims.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on a reported history and unsupported 
by clinical findings; Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence).  

Based on the foregoing, the veteran was afforded a VA 
compensation examination in June 2004 to determine whether 
his back and neck disorders are related to his military 
service, and in particular to the injuries mentioned.  
Following a physical examination, the examiner diagnosed 
lumbar and cervical spondylosis.  The examiner also noted 
that a prior radiculopathy had been corrected by the 
microdiscectomy.  Then, after reviewing the claims file, the 
examiner opined, "It is hard to say if all this originated 
from [the veteran's] original accident in the Military, but 
it is at least as likely as not that some of his disc 
troubles in his low back stem from the Military.  His 
underlying chronic cervical and lumbar pain is less clear."

In a July 2004 addendum to this examination report, however, 
the same VA examiner erroneously indicated that a review of 
the claims file had revealed pertinent treatment records 
dating back to only 1992 (the supposed year of the initial 
post-service treatment).  Based on this inaccurate review of 
the claims file, the examiner concluded the veteran's 
cervical problems developed after the fact and are most 
likely unrelated to his original injury.  The examiner also 
concluded that it is likely most of the veteran's lumbar 
spondylosis is age related and unrelated to a specific 
injury, although his injury in service may have exacerbated 
his pain at the time.

In the January 2008 remand, the Board pointed out that the 
July 2004 medical opinion was flawed because it was not based 
on an accurate review of the claims file.  The Board 
explained that the claims file clearly showed post-service 
treatment for back pain since 1988, while the VA examiner 
incorrectly stated that treatment had not begun until 1992.  
In light of this oversight - indicating the examiner's 
failure to accurately review the veteran's medical history - 
the Board remanded the case for another medical opinion based 
on an accurate review of the claims file.  

In February 2008, another VA examiner provided an opinion 
concerning the etiology of the veteran's back and neck 
disorders.  The examiner essentially agreed with the July 
2004 medical opinion that the veteran's back and neck 
disorders were unrelated to his military service.  However, 
although the examiner indicated that he had reviewed the 
claims file, this does not appear to be the case.  First, the 
examiner incorrectly noted that the veteran injured his back 
in 1982.  But the service medical records clearly show that 
he injured his back in 1983 and 1984.  The examiner 
also failed to discuss any of the findings contained in the 
service medical records pertaining to treatment for back and 
neck pain.  It is therefore apparent that the examiner did 
not review the service medical records, which is essential in 
resolving these claims.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis.)

The examiner also made the false assumption that the Board 
had determined that the September 1988 treatment record 
refers to prior back surgery, and that the July 2004 addendum 
report failed to address this fact.  But this assumption is 
incorrect.  In noting the significance of the September 1988 
treatment record in the January 2008 remand, the Board was 
not alleging that the veteran had back surgery in September 
1988.  Instead, the Board was pointing out that the July 2004 
medical opinion was apparently based on an incorrect history 
of the initial post-service medical treatment dating back to 
1992, when in actuality it dates back to 1988.  In other 
words, the Board was merely pointing out that the July 2004 
medical opinion incorrectly determined that the first 
documented post-service complaints of back pain were in 1992, 
when in fact they were in 1988.

Since the February 2008 medical opinion was not based on an 
accurate review of the claims file, it does not comply with 
the Board's January 2008 remand directive.  Therefore, 
another medical opinion is required to determine whether the 
veteran's low back and neck disorders are related to his 
period of active duty for training.  See Stegall v. West, 11 
Vet. App. 268, 270 (1998), (holding that a remand by the 
Board imposes upon the Secretary of VA a concomitant duty to 
ensure compliance with the terms of the remand).

Accordingly, this case is again REMANDED for the following 
development and consideration:

1.  Refer the veteran's claims file to an 
appropriate VA physician.  This physician 
should review the veteran's claims file, 
including the service medical records and 
all relevant medical records developed 
after service.  Based on that review, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's current low back and neck 
disorders are related to his military 
service, to include especially the 
injuries he sustained in 1983 and 1984 
while on active duty for training.  
In providing this necessary medical nexus 
opinion, please discuss the specific 
entries in the service medical records 
showing treatment for back and neck pain; 
the 1988 Medical Certificate concerning 
the first instance of relevant treatment 
for back pain after service; and all 
other post-service medical records 
showing treatment for back and neck pain, 
which the veteran has consistently 
attributed to his injuries in service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



